PER CURIAM.
We have reviewed the briefs, record on appeal and having heard oral argument we are of the opinion that there exists genuine issues of material fact as to the alleged fraudulent nature of the transaction giving rise to plaintiffs’ acquisition of title thereby precluding summary disposition of this issue. Krantz v. Donner, Fla.App. 1973, 285 So.2d 699; Pompano Paint Co. v. Pompano Beach Bank & Trust Co., Fla.App.1968, 208 So.2d 152; Coquina *240Ridge Properties v. East West Company, Fla.App.1971, 255 So.2d 279; Automobile Sales, Inc. v. Federated Mutual Implement and Hardware Ins. Co., Fla.App.1972, 256 So.2d 386. The defense of fraud was not barred by the statute of limitations. See Beekner v. L. P. Kaufman, Inc., 145 Fla. 152, 198 So. 794 (1940). As to the defendants’ allegations regarding adverse possession and laches we find no material issues of fact; and in this respect summary disposition was appropriately entered. Accordingly, the summary final judgment is affirmed, in part, and reversed, in part, and remanded to the trial court for further disposition in accordance with this opinion.
Affirmed, in part; reversed, in part.
OWEN, C. J., and MAGER and DOW-NEY, JJ., concur.